Judgment and order granting summary judgment unanimously reversed, on the law, with $50 costs and disbursements to defendant-appellant and motion for summary judgment denied. Triable issues exist as to whether plaintiff’s services were rendered in reliance upon the individual obligation of Mildred Paddington to pay, or upon the obligation of the separate corporations. A triable issue also exists as to whether the monthly retainer providing for payment of $1,500 per month to the plaintiff was suspended for the months of June, 1963 through December, 1963. It is clear that the plaintiff did not bill for these months. The truth of his explanation that he failed to do so for income tax purposes cannot be determined on affidavits. Concur—■ McNally, J. P., Stevens, Steuer, Capozzoli and Bastow, JJ.